Title: From John Adams to John Quincy Adams, 24 July 1824
From: Adams, John
To: Adams, John Quincy



My Dear Son
Quincy July 24th 1824

Mr Benjamin Parker Richardson, a Grandson of my old friend Mr Brackett, who is advancing with me far in our eighty ninth year, is desirous of an introduction to you. I hope your family will receive him with kindness. He seems to have a passion for seeing conspicuous characters, and I hope he will be gratified. He can inform you how faint and feeble I am, and how ardently I wish to see you and Mrs Adams, at Montezillo, and all your family.
I am your entirely affectionate Father
John Adams.